Sears, P. J. (dissenting in part).
I am in full accord with the position taken in the majority opinion to the effect that the complaint states a cause of action in tort. My dissent is confined to that part of the decision which reverses the order granting the motion to dismiss the second cause of action alleged in the complaint, based upon the breach of warranty arising out of the sale of intoxicating liquor. The argument of the majority opinion sustaining the alleged second cause of action in the complaint, as I understand it, is based upon the theory that because the National Prohibition Act imposes no penalty upon the buyer of intoxicants (United States v. Farrar, 281 U. S. 624), the buyer and seller are not in pari delicto, and the buyer can consequently maintain an action against the seller upon the contract. (Irwin v. Curie, 171 N. Y. 409.)
In my opinion the buyer and seller of intoxicating liquor for beverage purposes are in pari delicto, even though only one has rendered himself amenable to the criminal jurisdiction of the United States courts. The sale itself is prohibited by the 1st section of the Eighteenth Amendment of the Constitution of the *42United States, which reads as follows: “ After one year from the ratification of this article the manufacture, sale, or transportation of intoxicating liquors within, the importation thereof into, or the exportation thereof from the United States and all territory subject to the jurisdiction thereof for beverage purposes is hereby prohibited.”
It is of no importance that the National Prohibition Act imposes the stigma of criminality upon the seller alone and leaves the buyer immune. The constitutional amendment makes no such distinction. The purpose of the amendment was to prevent trafficking in intoxicating beverages so that the prevalence of intoxication might be checked. We must construe the constitutional provision with its purpose in view. The constitutional amendment is self-executing. (National Prohibition Cases, 253 U. S. 350; People v. Vandewater, 250 N. Y. 83.) Its prohibition imports invalidity. It does not leave to the Congress and the States the power of regulation, but confers power upon the Congress and the several States only to enforce by appropriate legislation. While this State at present has in effect no such appropriate legislation, the Congress has enacted the National Prohibition Act and has made the sale of intoxicating liquors for beverage purposes a crime so far as the seller is concerned. The omission of the Congress to place the buyer in a criminal class is far from determining that the buyer is exempt from the prohibitory mandate of the United States Constitution. Congress has no power so to exonerate the buyer. A sale necessarily includes a purchase. Seller and buyer are necessary participants. A gift imports a receipt and donor and donee are necessary for its fulfillment. One cannot for a moment imagine that if the Congress had adopted no enforcement legislation and the State had not, a contract for the sale of intoxicating liquor for beverage purposes would have been enforcible in the courts by both seller and buyer, despite the constitutional provision. Nullification is not so easy.
To my mind the amendment acts upon the entire subject of sale, upon the acts and conduct of the purchaser, 'as well as upon the acts and conduct of the seller. The whole transaction is prohibited and condemned by the fundamental law of the land. No contract rights arise therefrom.
I, therefore, favor an affirmance of the order.
Taylor, J., concurs.
Order reversed on the law in so far as it grants defendant’s motion to dismiss the second cause of action stated in the complaint, and motion to dismiss denied, and otherwise the order is affirmed, with ten dollars costs and disbursements to the plaintiff.